DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the IDS filed 2/16/2022, the citation to JP 2000500389-A has been crossed out because this document has not been submitted.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/461,494, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior application does not provide adequate support for the details of the vent arrangement which have been claimed.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide adequate support for the details of the vent arrangement which have been claimed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vent details which have been claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the top."  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends from claim 13, but only requires “the integrated media separator of claim 13,” not the paint spray cleaner, therefore it does not require all the limitations of claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (CN 105127037; cited by Applicant) in view of Powell (US 5,693,150).
Regarding claim 7, Chen discloses an integrated media separator for a paint spray cleaner comprising: a base (5); a funnel positioned in the base creating a baffle between the funnel and the base, wherein the funnel is configured to receive a residual cleaning agent from a cleaning assembly of the paint spray cleaner (3, 17); a plurality of air nozzles positioned in an interior of the funnel, wherein the air nozzles are configured to expel air to direct the residual cleaning agent downwards through the funnel (15); a collection area positioned in the base, wherein the collection area is configured to collect the residual cleaning agent from the funnel and allow air to be removed from the residual cleaning agent (lower portion of 5).
Chen does not expressly disclose a vent integrated with the base, wherein the vent is configured to allow the air to escape from the integrated media separator; wherein the air is directed by the baffle from the collection area to the vent.
	Powell discloses a paint gun cleaner having a spray unit (5) including an air knife (43) and solvent dispenser (45), an enclosure (3), a baffle (15) inside the enclosure, and the mixture of air and solvent passes downward through a cleaning chamber (17), through opening (19) into a passage (21) between the baffle and enclosure walls (Figure 2), separating the solvent from the air which passes upward out of the passage (21) at an outlet formed in the enclosure at the splash guards (35, 96).
	Because it is known in the art to have a vent located between the baffle and enclosure wall, and the results of the modification would be predictable, namely, allowing air to exhaust after being separated from solvent, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a vent integrated with the base, wherein the vent is configured to allow the air to escape from the integrated media separator; wherein the air is directed by the baffle from the collection area to the vent.
	Regarding claims 8, and 10-14, Chen, in view of Powell, is relied upon as above and further discloses: wherein the base comprises a first open top (Chen: top of 5); wherein the funnel comprises a second open top (Chen: top of 3); wherein a support overlies the second open top of the funnel (Chen: 1); wherein the vent is located at the top of the base (Chen: location between 3 and 5; Powell: location of 96); a paint spray cleaner comprising: a cleaning assembly (2); the cleaning assembly comprising a support having an open top adapted to receive a paint spray tip (2); and a plurality of first nozzles positioned within the support (17); wherein the plurality of first nozzles are configured to spray air and discharge a cleaning agent to clean the paint spray tip (17).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (CN 105127037; cited by Applicant), in view of Powell (US 5,693,150), and further in view of Ebert (US 536,020).
Regarding claim 9, Chen, in view of Powell, is relied upon as above, but does not expressly disclose wherein the funnel overlies the first open top of the base.
Ebert discloses an apparatus having a reservoir (H), an interior receptacle (I) and the interior receptacle (I) has an external flange (I’) that rests on an upper end of the reservoir (H).
Because it is known in the art to provide an interior receptacle to an exterior receptacle by resting on a flange, and the results of the modification would be predictable, namely, providing a known means of mounting the funnel to the base, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the funnel overlies the first open top of the base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711